Citation Nr: 1809851	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to permanent total evaluation for individual unemployability under the provisions of 38 C.F.R. § 3.340(b).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to September 1990 and from November 1990 to June 1991.  He also had additional Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, granting service connection for a psychiatric disability.  In a December 2012 rating decision, the RO subsequently increased the Veteran's rating for his psychiatric disorder to 100 percent. 

In a July 2013 Notice of Disagreement (NOD), the Veteran appealed the effective date assigned for his psychiatric disorder and sought a permanent total evaluation for his psychiatric disorder.  

This appeal was previously remanded by the Board in February 2016 for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2016 decision, the Board instructed the RO to forward the Veteran's claims file to an appropriate VA medical professional for the preparation of a medical opinion for purposes of determining whether the Veteran's combined service-connected disabilities were permanent in nature. 

In a May 2016 medical opinion report, a VA examiner opined that the Veteran's service-connected disabilities were not static and could change over his lifetime.  She also opined that the probability of permanent improvement under treatment for the Veteran's service-connected disabilities was not remote.  The examiner provided rationale for her opinions; however, within the examination report, the examiner listed the following service connected conditions: migraine headaches, irritable bowel syndrome, degenerative arthritis of the spine with lumbosacral sprain, and left lower extremity radiculopathy.  The examiner failed to acknowledge the Veteran's service-connected psychiatric disorder.  Therefore, the Board finds that the medical opinion is inadequate for claims purposes and remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records with the Veteran's claims file.

2. Then, forward the Veteran's claims file to an appropriate medical professional, who, if possible, has not previously participated in the Veteran's care, for the preparation of a VA medical opinion for purposes of determining whether the Veteran's combined service-connected disabilities are permanent in nature.  The Veteran should be scheduled for a new VA examination only if the examiner deems it necessary in order to render his or her opinion. 

The examiner is asked to address the following questions regarding the Veteran's service-connected disabilities (which include post traumatic stress disorder with major depressive disorder, migraine headaches, irritable bowel syndrome, degenerative arthritis of the spine with lumbosacral strain, and left lower extremity radiculopathy):

(a) Is the total impairment caused by the Veteran's service-connected disabilities reasonably certain to continue throughout the life of the Veteran?

(b) Is the probability of permanent improvement under treatment for the Veteran's service-connected disabilities remote?

An explanation should be provided to support every opinion expressed.

3. Then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




